        Case 2:16-md-02724-CMR Document 1680 Filed 02/09/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                            MDL 2724
PRICING ANTITRUST LITIGATION                              16-MD-2724

                                                          HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                               PRETRIAL ORDER NO. 154
                          (VACATING PRETRIAL ORDER NO. 132)

       AND NOW, this 9th day of February 2021, upon consideration of Teva’s Motion for

Reconsideration and the responses and replies and related filings, and after oral argument and for

the reasons stated above, it is hereby ORDERED that:

        1. The Motions to Seal related to bellwether and reconsideration thereof [Doc. Nos. 1292,

            1332, 1351, 1382, 1592, 1602, and 1623] are GRANTED as the parties have

            identified a compelling, countervailing private interest outweighing the public’s

            interest in access.

       2. Teva’s Motion for Clarification [Doc. No. 1479] is DISMISSED AS MOOT.

       3. Teva’s Motion for Reconsideration [Doc. Nos. 1578, 1594] is GRANTED. Pretrial

           Order No. 132 is VACATED.

       4. The Court will discuss the procedure for any additional abbreviated briefing on the

           revised bellwether selection at the Leadership Status Conference on February 11, 2021.

            It is so ORDERED.

                                                    BY THE COURT:
                                                    /s/ Cynthia M. Rufe
                                                    ____________________
                                                    CYNTHIA M. RUFE, J.
